UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of October2011 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing Director/PDMR Shareholding PEARSON PLC (the "Company") Non-Executive Directors' Share Purchase Plan Below are details of purchases (made under the Company's Non-Executive Directors' Share Purchase Plan) of Pearson plc ordinary shares of 25p each and American Depositary Receipts (ADRs) made on the London Stock Exchange on 30 September 2011 and notified to the Company on 3 October 2011:- Name of Director No. of Shares Purchased Percentage of Issued Stock % Price per Share £ Total Holding Following Notification Total Percentage Following Notification % David Arculus 141 . 00002% £11.35 14,621 0.00179% Patrick Cescau 205 0.00003% £11.35 6,912 0.00085% Ken Hydon 1,040 0.00013% £11.35 12,993 0.00159% Name of Director No. of ADRs Purchased Percentage of Issued Stock % Price per ADR $ Total Holding Following Notification Total Percentage Following Notification % Susan Fuhrman 286 0.00004% $17.65 12,643 0.00155% Joshua Lewis 286 0.00004% $17.65 3,607 0.00044% This notification is made in accordance with DTR 3.1.4R. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 4 October, 2011 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
